Citation Nr: 1812076	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1  Entitlement to higher ratings for posttraumatic stress disorder (PTSD) rated as 50 percent prior to June 1, 2013 and 70 percent thereafter.

2. Entitlement to service connection for a bilateral foot disorder.

3. Entitlement to a total disability rating based upon individual unemployability for the time period prior to June 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to June 1970. He is a Purple Heart recipient. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a May 2008 rating decision and a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in September 2012. A transcript of the proceeding is of record. 


FINDING OF FACT

In an August 2017 correspondence, the Veteran and his representative clearly and unambiguously withdrew his appeal on all issues before the Board. 


CONCLUSIONS OF LAW

1. The criteria for withdraw of the Veteran's claim of higher ratings for PTSD rated as 50 percent prior to June 1, 2013 and 70 percent thereafter have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).

2. The criteria for withdraw of the Veteran's claim of entitlement to service connection for a bilateral foot disorder have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).

3. The criteria for withdraw of the Veteran's claim of entitlement to TDIU for the time period prior to June 1, 2013 have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received. 38 C.F.R. §20.204 (2017). In a letter dated August 10, 2017, the Veteran clearly and unambiguously expressed his decision to withdraw all issues from appeal. See August 2017 Correspondence. He indicated that he was satisfied with the individual unemployability and other compensation he is currently receiving, and expressed a desire with withdraw all issues on appeal. This correspondence was forwarded to the Board via the Veteran's representative. 

Thereafter, under normal Board procedures directing any incoming appeal to the representative at the national level for the opportunity to present additional argument, the national representative presented argument in support of the appeal.  This representative did not acknowledge the prior withdrawal of appeal by the Veteran confirmed by the local representative or argue any defects in the withdrawal.  On this record, the Board finds that the Veteran's withdrawal of appeal was clear and unambiguous and that the Written Brief Presentation by the representative at the national level does not call into question the Veteran's intent.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board finds that the Veteran's withdrawal of his claim was well-informed, and the Board no longer has jurisdiction to review these issues and the appeal, as it pertains to these issues, is dismissed. 38 U.S.C. §7105(b)(2).




ORDER

The issue of entitlement to higher ratings for PTSD rated as 50 percent prior to June 1, 2013 and 70 percent thereafter is dismissed.

The issue of entitlement to service connection for a bilateral foot disorder is dismissed.

The issue of entitlement to TDIU for the time period prior to June 1, 2013 is dismissed. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


